UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20 5 49 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2014 Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 001-35032 27-4107242 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 1043 E. Morehead Street, Suite 201, Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (704) 716-2134 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Re gulation FD Disclosure . Beginning July 29, 2014, James C. Cherry, Chief Executive Officer and David L. Gaines, Chief Financial Officer of Park Sterling Corporation (the “Registrant”) will participate in several investor meetings. A copy of the slide package prepared for use by executive management for this presentation is furnished as Exhibit99.1 to this report. The information in the presentation is presented as of the date hereof, and the Registrant does not assume any obligation to update such information in the future. Exhibit99.1 shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 nor shall it be deemed incorporated by reference in filings under the Securities Act of 1933. Item9.01. Financial Statements and Exhibits. ExhibitNo. ExhibitDescription Slide Package prepared for use in connection with investor meetings 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 29, 2014 PARK STERLING CORPORATION By: /s/ David L. Gaines David L. Gaines Chief Financial Officer 3 EXHIBIT INDEX ExhibitNo. ExhibitDescription Slide Package prepared for use in connection with investor meetings 4
